


116 HR 8985 IH: S Corp Access to Crowdfunding Act
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8985
IN THE HOUSE OF REPRESENTATIVES

December 16, 2020
Mr. Hill of Arkansas (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to make an exception to the 100 shareholder S corporation limitation in the case of shareholders whose shares were acquired through certain crowdfunding or small public offerings.


1.Short titleThis Act may be cited as the S Corp Access to Crowdfunding Act. 2.Exception to S corporation shareholder limitation in case of crowdfunding and small public offerings (a)In generalSection 1361(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:

(7)Treatment of shares acquired through crowdfunding and small public offeringsThe number of shareholders of the corporation shall be determined under subsection (b)(1)(A) without regard to any individual who has only acquired shares in the corporation through— (A)a public offering that meets the terms and conditions set forth in Regulation A promulgated by the Securities and Exchange Commission (17 C.F.R. 230.251 et seq.), or
(B)one or more transactions described in section 4(a)(6) of the Securities Act of 1933 (15 U.S.C. 77d(a)(6)).. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.

